EXHIBIT 10.1

Sales and Purchase Agreement

Date: June 30, 2012

China Teletech Holding, Inc. ("we" or the "Seller") agreed to sell Guangzhou
Global Telecommunication Company Limited to Mr. Zhu Sui Hui ("the Buyer") for
CNY5,000. Both the Buyer and the Seller agreed unconditionally to waive the
current accounts payable or receivable balances between China Teletech Holding,
Inc. (and its subsidiaries) and Guangzhou Global Telecommunication Company
Limited.

Seller:

China Teletech Holding, Inc.

By:

/s/ Yankuan Li

Name:

Yankuan Li

Buyer:

By:

/s/ Zhu Sui Hui

Name:

Zhu Sui Hui